Citation Nr: 1545330	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  15-28 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945, including honorable World War II service in Germany, France, and Italy.  The Veteran received five Bronze Stars and a Purple Heart. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU, VA's fulfillment of its duties to notify and assist with respect to the Veteran's TDIU claim need not be addressed.

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran's service-connected disabilities include: bilateral hearing loss, rated 30 percent; cold injury of the left lower extremity, rated 30 percent; cold injury of the right lower extremity, rated 30 percent; cold injury of the nose, rated 20 percent; cold injury of the right ear, rated 20 percent; cold injury of the left ear, rated 20 percent; cold injury of the right upper extremity, rated 20 percent; cold injury of the left upper extremity, rated 20 percent; and tinnitus, rated 10 percent.  The Veteran's combined disability rating is 90 percent, effective November 2012.  As the Veteran has disabilities resulting from one common etiology (cold injury residuals), he meets the criteria for a rating of "one disability" rated at 60 percent or more, and he has a combined disability rating of 90 percent, the threshold requirements for a TDIU are met.  38 C.F.R. § 4.16(a) (2014).

With the threshold requirements satisfied, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

By way of background, the Veteran has an 8th grade education.  Prior to service, he was a general farm helper who raised crops and livestock.  During service he was a gunner and ammunition bearer.  Following service, he had 30 months of auto mechanic training, beginning in March 1946.  Prior to the training, he was again noted to have only 8 years of grammar school.  

The Veteran spent the bulk of his career from 1967 to 1986 working in maintenance for Zenith Corporation.  Of note, multiple attempts were made to obtain the Veteran's employment records from Zenith.  All requests were returned to sender.  The Veteran indicated that he did not have these records or a means for obtaining them as Zenith moved to Mexico.  

The Veteran was afforded a VA audiological examination in October 2013.  The examiner determined that the Veteran's bilateral hearing loss and tinnitus did not impact his daily activities, including his work.  

In October 2013, he was also afforded a VA examination for his cold injury residuals.  The Veteran did not have vibratory sensation in his feet, and endorsed numbness in his bilateral big toes.  The examiner indicated that the cold injury residuals do no impact his ability to work unless he is in a cold environment.  In the past, the Veteran worked in environments where heat was available, and he avoided going out in the cold.  

In September 2015, the Veteran's daughter submitted a statement indicating that he is unable to hear over the phone.  She said that when he worked for Zenith in maintenance, he had to listen to announcements over the PA system and swiftly respond.  She stated that the Veteran would not currently be able to hear announcements such as those from his prior employment at Zenith.  Even with his hearing aids, he cannot hear her over the phone.  She advised that if she wants to talk to her father, she can only do so in person.  

Upon careful review of the evidence of record, the Board finds that the positive and negative evidence regarding the Veteran's TDIU claim is in relative equipoise.  

The Board acknowledges the October 2013 VA opinions do not support the Veteran's claim; however, the ultimate TDIU determination is the responsibility of a VA adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Board finds that the realistic chances of him obtaining and retaining employment must also be considered in light of his physical and educational capabilities.  Although it is conceivable that there may be some occupations that the Veteran could perform, the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment when his educational and work background are taken into consideration.

As noted above, the Veteran has an 8th grade education, and spent many years working as a maintenance man.  His education and training is limited, and his hearing loss is quite significant as evidenced by his high bilateral hearing loss rating and his daughter's statements.  Moreover, the Veteran has cold injury residuals affecting his upper and lower extremities which affects his ability to perform maintenance work and prolonged standing.  The Veteran's representative reported in March 2014 that the Veteran has great difficulty with gripping, driving, standing and walking for any length of time due to his cold injuries.  These reports are considered competent, credible and probative.  Accordingly, the Board finds that the current severity of his bilateral hearing loss, as well as the physical limitations, at least as likely as not render the Veteran unable to obtain and maintain substantially gainful employment.  

It is noted that the Veteran has not asserted nor does the evidence show that any one disability results in the inability to work.  Accordingly, the issue of entitlement to special monthly compensation at the housebound rate is not raised by the evidence.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

In sum, the Veteran's service-connected bilateral hearing loss and tinnitus, as well as his residuals of cold injuries, are manifested by various symptoms that impact his ability to secure or follow a substantially gainful occupation.  When considering the Veteran's education, special training, and employment history, the Board concludes that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, based on the evidence of record and resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).



ORDER

A TDIU is granted.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


